      Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION


CHARLES E. HAMNER, ADC#143063                                         PLAINTIFF

v.                        CASE NO. 5:16-CV-00369-JM-BD

KEITH WADDLE                                                        DEFENDANT


MEMORANDUM BRIEF IN SUPPORT OF DEFENDANT KEITH WADDLE’S
   SECOND MOTION FOR SUMMARY JUDGMENT ON THE MERITS

                             I.    INTRODUCTION

      Defendant previously filed a motion for summary judgment in this case (D.E.

Nos. 89, 90, and 91). The United States Magistrate Judge Beth Deere recommended

this case to be dismissed with prejudice (D.E. 98). The Senior Judge of the United

States District Court for the Eastern District of Arkansas Leon Holmes adopted the

proposed recommendations (D.E. 100), and Plaintiff appealed. The United States

Court of Appeals for the Eighth Circuit Court affirmed the judgment in part and

reversed in part, and the case was remanded for further proceedings. Hamner v.

Kelley, 737 Fed. Appx. 801, 802 (8th Cir. 2018)(unpublished).

      The only issue that remains in this case is whether Hamner can meet his

burden of proof to show that Waddle was not an impartial decision maker. Id.

Hamner presented evidence reflecting that he had named Waddle in his claim with

the Arkansas State Claims Commission, which was pending at the time of his

disciplinary hearing. Id. In addition, the video recording captured only the formal

proceedings of the hearing, but Hamner alleged in his verified amended complaint
       Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 2 of 8




that he asked Waddle to recuse himself “prior to” the hearing. Id. As explained

below, based on these factual allegations, Hamner cannot meet his burden of proof to

show that Waddle was not an impartial decision maker on his disciplinary hearing.

                                      II.   ARGUMENT

       2.1.   Hamner Cannot Meet His Burden Of Proof To Show That Waddle
              Was Not An Impartial Decision Maker.

       Hamner cannot prevail on his section 1983 claims because, accepting Hamner’s

allegations as true, such allegations are insufficient to state a claim for violating

Hamner’s Due Process rights. When analyzing a bias claim under the Due Process

Clause, the court starts with “a presumption of honesty and integrity in those serving

as adjudicators.” Withrow v. Larkin, 421 U.S. 35, 47, 95 S.Ct. 1456, 43 L.Ed.2d 712

(1975); Gordon v. Hansen, 168 F.3d 1109, 1114 (8th Cir. 1999) (“Although the Due

Process Clause requires a fair and impartial tribunal, we begin with a presumption

that decision-makers are honest and impartial.”); Caperton v. A.T. Massey Coal Co.,

Inc., 556 U.S. 868, 889 (2009) (“All judges take an oath to uphold the Constitution

and apply the law impartially, and we trust that they will live up to this promise.”).

In the absence of a finding of actual bias, the inquiry is objective. Id. The court asks

“not whether the judge is actually, subjectively biased, but whether the average judge

in his position is ‘likely’ to be neutral, or whether there is an unconstitutional

‘potential for bias.’ “ Id. at 890.

       Recusal is required when, objectively speaking, “the probability of actual bias

on the part of the judge or decision maker is too high to be constitutionally tolerable.”

Withrow v. Larkin, 421 U.S. 35, 47, 95 S.Ct. 1456, 43 L.Ed.2d 712 (1975); see Williams

                                             2
      Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 3 of 8




v. Pennsylvania, 579 U.S. ––––, ––––, 136 S.Ct. 1899, 1905, 195 L.Ed.2d 132 (2016)

(“The Court asks not whether a judge harbors an actual, subjective bias, but instead

whether, as an objective matter, the average judge in his position is likely to be

neutral, or whether there is an unconstitutional potential for bias” (internal quotation

marks omitted)).

      The Eighth Circuit held that “[i]t requires a substantial showing of bias to

disqualify a hearing officer in administrative proceedings or to justify a ruling that

the hearing was unfair.” United States ex rel. De Luca v. O’Rourke, 213 F.2d 759, 765

(8th Cir. 1954). Indeed, a party claiming bias on the part of an administrative

tribunal must overcome “a presumption of honesty and integrity in those serving as

adjudicators.” In re Morgan, 573 F.3d 615, 624 (8th Cir.2009). “Plaintiffs bear the

heavy burden of establishing that the administrative hearing was unfair.” South

Dakota III, 401 F.Supp.2d at 1011 (citing Cent. Ark. Auction Sale, Inc. v. Bergland,

570 F.2d 724, 731 (8th Cir.1978)).

      Here, on August 6, 2015, Mr. Hamner filed a complaint with the Arkansas

Claims Commission (“Claims Commission”). (D.E. 2 at p.90). In that action, Mr.

Hamner complained that, in November of 2014, ADC officials violated ADC policy by

failing to provide him a written explanation of the charges against him within 72

hours of placing him on investigative status. In his complaint before the Claims

Commission, Mr. Hamner specifically charged that Defendant Waddle lacked the

authority to hold a disciplinary hearing on the charge at issue because Mr. Hamner

had not received a written explanation of the charges against him within 72 hours.



                                           3
       Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 4 of 8




On February 11, 2016, Mr. Hamner’s action before the Claims Commission was

dismissed. (Id. at p.93)

       While that action remained pending, however, on October 22, 2015, Corporal

Kendra Hopson (not a party to this lawsuit) was working at barracks 9, zone 3, of the

Tucker Unit when she observed Mr. Hamner fall under the dayroom benches. (D.E.

90-3 at p. l) According to the incident report, Mr. Hamner was incoherent; his eyes

were bloodshot; and his speech was slurred. Id. Mr. Hamner stated, “I need help. I

need help.” (D.E. 90-1 atp.8) Corporal Hopson called for assistance, and Mr. Hamner

was escorted to the infirmary. (D.E. 90-3 at p.1) Corporal Hopson charged Mr.

Hamner with being under the influence of illegal drugs, alcohol, or other chemical

substance.1 (#90-3 at p.6) At the November 18, 2015, disciplinary hearing, Defendant

Waddle found Mr. Hamner guilty of the charged rule violation. (D.E. 95 at pp. I 0-

11).

       Hamner alleged that Waddle wrongfully upheld the disciplinary because he

was not drug tested before he was charged with the disciplinary at issue. D.E. 90-3.

However, it is undisputed that even if Waddle ordered to test him for drug use, such

test would not show if Plaintiff was under influence on October 2, 2015. Hamner Dep.

54:15-19, D.E. 90-1. It is also undisputed that no ADC policy states that an inmate

cannot be disciplined for being under influence unless he was given a drug test.

Hamner Dep. 73:6-15, D.E. 90-1.



       1
         Hamner admitted using drugs in January of 2015, and “three or four times” between
January and October of 2015. Hamner Dep. 67:16-22, 69:10-14, D.E. 90-1.

                                            4
       Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 5 of 8




      Considering all the circumstances alleged, Hamner cannot show that an

average disciplinary hearing officer in Waddle’s position would be biased against

Hamner. The mere presence of another proceeding where Hamner made allegations

against Waddle is insufficient to disqualify Waddle from hearing other cases

involving Hamner. Hamner cannot show that any unconstitutional potential for bias

exists in this case because there was no showing that Waddle had any personal

animus or ill will towards Hamner. Klinge v. Lutheran Charities Ass’n, 523 F.2d 56,

63 (8th Cir. 1975). To find otherwise would allow any inmate to disqualify a hearing

officer from his case by simply filing a complaint against that hearing officer.

      Furthermore, Hamner’s disciplinary was upheld on appeal to the Disciplinary

Hearing Administrator (D.E. 90-3, p. 8), and to the Director of the ADC, Wendy Kelley

(D.E. 90-3, p. 9). During the both appeals, a thorough review of all documents

pertaining to Hamner’s disciplinary was conducted, and the guilty verdict was

upheld. D.E. 90-3.

      2.2.   Hamner’s Claims Are Barred Under Qualified Immunity.

      Waddle also is entitled to qualified immunity because he did not violate a

clearly established constitutional right. Qualified immunity shields governmental

employees acting within the scope of their duties from suit for money damages so long

as their conduct does not “violate clearly established statutory or constitutional rights

of which a reasonable person would know.” Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). Qualified immunity is designed to protect from liability “all but the plainly




                                           5
       Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 6 of 8




incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,

341 (1986).

      Two questions guide the determination of whether a defendant is entitled to

qualified immunity:      (1) whether the plaintiff has shown the violation of a

constitutional right, and (2) whether that right was clearly established at the time of

the alleged misconduct. See Pearson v. Callahan, 555 U.S. 223, 129 S.Ct. 808, 815-

16 (2009) (noting the two-step inquiry for resolving qualified immunity claims

mandated by Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151 (2001), and holding that

courts may exercise sound discretion in deciding which of the two prongs should be

addressed first). The first question in deciding whether an official is entitled to

qualified immunity is whether he violated a federal right at all. Coonts v. Potts, 316

F.3d 745, 750 (8th Cir. 2003). As explained above, the answer to that question is no.

Hamner’s constitutional rights were not violated by Waddle, because Waddle relied

on the disciplinary report of the prison’s officer.

      The second prong of the qualified immunity analysis provides that Defendant

is entitled to qualified immunity unless his conduct violated clearly established

constitutional rights “of which a reasonable person would have known.” Harlow, 457

U.S. at 818. This determination is undertaken in light of the law as it existed at the

time and the “specific context of the case, not as a broad general proposition.” Saucier,

533 U.S. at 201. The “salient question…is whether the state of the law” gave the

officials “fair warning that their alleged [conduct] was unconstitutional.”           Id.

Recently, the Supreme Court clarified that in order for a constitutional right to be



                                            6
       Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 7 of 8




clearly established, it “must be ‘particularized’ to the facts of the case.” White v. Pauly,

137 S.Ct. 548, 552 (2017).

       Hamner cannot show a violation of any constitutional right to which he is

entitled. And the state of the law did not give Waddle fair warning that his actions

unconstitutional. Thus, this Court should grant summary judgment in favor of

Defendant, because he is entitled to qualified immunity from Plaintiff’s claims

against him.

                                   III.   CONCLUSION

       For the reasons stated above, Defendant respectfully requests that this Court

grant his motion for summary judgment and for all other just and proper relief to

which he is entitled.

                                                 Respectfully submitted,

                                                 Leslie Rutledge
                                                 Attorney General


                                          By:    Maryna O. Jackson
                                                 Maryna O. Jackson
                                                 Arkansas Bar No. 2009111
                                                 Assistant Attorney General
                                                 323 Center Street, Suite 200
                                                 Little Rock, Arkansas 72201
                                                 Telephone: (501) 683.3296
                                                 Fax: (501) 682.2591
                                                 maryna.jackson@arkansasag.gov
                                                 Attorneys for Keith Waddle




                                             7
      Case 5:16-cv-00369-JM-BD Document 132 Filed 12/11/20 Page 8 of 8




                          CERTIFICATE OF SERVICE

       I, Maryna O. Jackson, Assistant Attorney General, hereby certify that on
December 11, 2020, I electronically filed the foregoing with the Clerk of Court using
the CM/ECF system, which shall send notification of such filing to any CM/ECF
participants.
                                             Maryna O. Jackson
                                             Maryna O. Jackson




                                         8
